Case 16-03880-JJG-13              Doc 58-1         Filed 07/30/19           EOD 07/30/19 20:26:43                  Pg 1 of 3
                                                                                                          (800) 603-0836
                                                                                         Para Español, Ext. 2660 o 2643
             323 5TH STREET                                                            8:00 a.m. – 5:00 p.m. Pacific Time
             EUREKA CA 95501                                                                    Main Office NMLS #5985
                                                                                              Branch Office NMLS #9785



                                                                                                           May 31, 2019

                                                                                 SnscLoanID0000293101
     SUSAN PUGSLEY
     7407 COLONIAL CT
     ANDERSON IN 46013



    RE: New Loan Numbe
        Old Loan Number:
        Collateral: 7407 COLONIAL COURT; ANDERSON IN

                NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
    Dear Customer:

    The notice, which follows, is intended to inform you that the servicing of your mortgage loan has been
    assigned, sold or transferred. If the above-referenced loan is a closed-end, first lien, 1-4 unit residential (e.g.,
    homes, condominiums, cooperative units and mobile homes) mortgage loan, this notice is being provided to
    you under Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605). When a
    state law requires this notice, this notice is being provided to you under state law. When neither Section 6 of
    RESPA nor state law requires this notice, this notice is being provided to you for your information.
    You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from
    you, has been assigned, sold or transferred from FCI Lender Services Inc to SN Servicing Corporation for
    Bungalow Series III Trust, effective May 22, 2019.

    The assignment, sale, or transfer of the servicing of the mortgage loan does not affect any term or condition of
    the mortgage instruments, other than terms directly related to the servicing of your loan.

    Except in limited circumstances, the law requires that your present servicer send you this notice at least 15
    days before the effective date of transfer, or at closing. Your new servicer must also send you this notice no
    later than 15 days after this effective date or at closing.

    Your present servicer is FCI Lender Services Inc, PO Box 27370, Anaheim, CA 92809-0112. If you have any
    questions relating to the transfer of servicing from your present servicer call Customer Service at (800) 931-
    2424 Ext 651 Monday through Friday between 8:00 am and 5:00 pm Pacific Time. This is a toll-free number.

    Your new servicer will be SN Servicing Corporation.

    The correspondence address for your new servicer is SN Servicing Corporation, 323 Fifth St, Eureka, CA
    95501.

    The toll-free telephone number of your new servicer is (800) 603-0836. If you have any questions relating to
    the transfer of servicing to your new servicer call Trista Skaggs at (800) 603-0836 Monday through Friday
    between 8:00 a.m. and 5:00 p.m. Pacific Time. You may access your account and make payments via our
    secure website at https://borrower.snsc.com.

    The date that your present servicer will stop accepting payments from you is May 21, 2019. The date that
    your new servicer will start accepting payments from you is May 22, 2019. Send all payments on or after
    May 22, 2019 to your new servicer.

    Make your payments payable to:        SN Servicing Corporation

    Mail your payments to:                SN Servicing Corporation
                                          PO BOX 660820
                                          DALLAS, TX 75266-0820

    The transfer of servicing rights may affect the terms of or the continued availability of mortgage life or disability
    insurance or any other type of optional insurance in the following manner: SN Servicing Corporation will not
    continue to accept your insurance payments as a part of your monthly loan payment nor will it be responsible
    for the continuation of any such optional insurance coverage. You should take the following action to maintain
    coverage: contact your optional insurance carrier immediately for instructions on how to continue such
    optional insurance coverage.
Case 16-03880-JJG-13             Doc 58-1         Filed 07/30/19          EOD 07/30/19 20:26:43                  Pg 2 of 3
    You should also be aware of the following information, which is set out in more detail in Section 6 of the Real
    Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605):

    During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment
    received by your old servicer before its due date may not be treated by the new loan servicer as late, and a
    late fee may not be imposed on you.

    Section 6 of RESPA (12 U.S.C. §2605) gives you certain consumer rights. If you send a “qualified written
    request” to your loan servicer concerning the servicing of your loan, your servicer must provide you with a
    written acknowledgment within 5 Business Days of receipt of your request. A “qualified written request” is a
    written correspondence, other than notice on a payment coupon or other payment medium supplied by the
    servicer, which includes your name and account number, and your reasons for the request. If you want to
    send a “qualified written request” regarding the servicing of your loan, it must be sent to this address: SN
    Servicing Corporation, 323 Fifth St, Eureka, CA 95501.

    Not later than 30 Business Days after receiving your request, your servicer must make any appropriate
    corrections to your account, and must provide you with a written clarification regarding any dispute. During
    this 30-Business Day period, your servicer may not provide information to a consumer reporting agency
    concerning any overdue payment related to such period or qualified written request. However, this does not
    prevent the servicer from initiating foreclosure if proper grounds exist under the mortgage documents.

    A Business Day is a day on which the offices of the business entity are open to the public for carrying on
    substantially all of its business functions.

    Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in
    circumstances where servicers are shown to have violated the requirements of that Section. You should seek
    legal advice if you believe your rights have been violated.

    You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
    collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
    used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
    bankruptcy, please read the next paragraph carefully for some important information.

    NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
    BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
    and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
    your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
    collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
    demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
    please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
    the property that secures the obligation.
    A consumer has the right to request in writing that a debt collector or collection agency cease further
    communication with the consumer. A written request to cease communication will not prohibit the debt
    collector or collection agency from taking any other action authorized by law to collect the debt.


    SN Servicing Corporation for Bungalow Series III Trust
    Customer Service Department
Case 16-03880-JJG-13            Doc 58-1         Filed 07/30/19       EOD 07/30/19 20:26:43         Pg 3 of 3




   B2100B (Form 2100B) (12/15)

                         United States Bankruptcy Court
                         _______________
                         Southern        District Of _______________
                                                     Indiana


         Susan Marie Pugsley
   In re ______________________________,                           16-03880
                                                          Case No. ________________




        NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
               1-1 (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
   Claim No. _____
   alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
   Other than for Security in the clerk’s office of this court on ______ (date).



   Name of Alleged Transferor                                              Name of Transferee
   Wilmington Savings Fund Society, FSB D/B/A                              U.S. Bank Trust National Association as
   Christiana Trust as Owner Trustee of the Residential
   Credit Opportunities Trust V C/O FCI Lender Services                    Trustee of Bungalow Series III Trust

   Address of Alleged Transferor:                                          Address of Transferee:
    AMIP Management                                                         c/o SN Servicing
    3020 Old Ranch Parkway, Suite 180                                       323 5th St Eureka CA 95501
    Seal Beach, CA 90740
                                 ~~DEADLINE TO OBJECT TO TRANSFER~~
   The alleged transferor of the claim is hereby notified that objections must be filed with the court
   within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
   court, the transferee will be substituted as the original claimant without further order of the court.




   Date:_________                                                     ______________________________
                                                                        CLERK OF THE COURT
